567 F.Supp.2d 83 (2008)
In re PETITIONERS SEEKING HABEAS CORPUS RELIEF IN RELATION TO PRIOR DETENTIONS AT GUANTANAMO BAY.
Misc. No. 08-0444 (TFH). Civil Action Nos. 02-CV-0299, 02-C1130, 04-CV-1135, 04-CV-1137, 04-CV-1144, 04-CV-1227, 04-CV-1897, 05-CV-0022, 05-CV-0301, 05-CV-0313, 05-CV-0345, 05-CV-0454, 05-CV-0490, 05-CV-0497, 05-CV-0551, 05-CV-0584, 05-CV-0586, 05-CV-0621, 05-CV-0640, 05-CV-0660, 05-CV-0665, 05-CV-0714, 05-CV-0723, 05-CV-0878, 05-CV-0879, 05-CV-0880, 05-CV-0882, 05-CV-0884, 05-CV-0885, 05-CV-0887, 05-CV-0888, 05-CV-0890, 05-CV-0891, 05-CV-0996, 05-CV-0997, 05-CV-1000, 05-CV-1001, 05-CV-1002, 05-CV-1008, 05-CV-1009, 05-CV-1011, 05-CV-1012, 05-CV-1013, 05-CV-1235, 05-CV-1237, 05-CV-1238, 05-CV-1241, 05-CV-1242, 05-CV-1243, 05-CV-1246, 05-CV-1311, 05-CV-1453, 05-CV-1489, 05-CV-1491, 05-CV-1492, 05-CV-1493, 05-CV-1635, 05-CV-1641, 05-CV-1666, 05-CV-1667, 05-CV-1668, 05-CV-1669, 05-CV-1697, 05-CV-1714, 05-CV-1724, 05-CV-1779, 05-CV-1806, 05-CV-1857, 05-CV-1864, 05-CV-1886, 05-CV-1894, 05-CV-2029, 05-CV-2053, 05-CV-2087, 05-CV-2197, 05-CV-2201, 05-CV-2216, 05-CV-2248, 05-CV-2265, 05-CV-2336, 05-CV-2369, 05-CV-2376, 05-CV-2452, 05-CV-2458, 05-CV-2466, 05-CV-2467, 06-CV-1675, 06-CV-1677, 06-CV-1678, 06-CV-1679, 06-CV-1681, 06-CV-1683, 06-CV-1685, 06-CV-1686, 06-CV-1687, 06-CV-1689, 06-CV-1752, 06-CV-1753, 06-CV-1754, 06-CV-1760, 06-CV-1763, 06-CV-1768, 06-CV-1769.
United States District Court, District of Columbia.
July 3, 2008.

ORDER
THOMAS F. HOGAN, District Judge.
On July 1, 2008, the United States District Court for the District of Columbia Resolved by Executive Session to designate the undersigned to coordinate and manage proceedings in all cases involving petitioners previously detained at Guantanamo Bay, Cuba, so that these cases can be addressed as expeditiously as possible per the Supreme Court's decision in Boumediene v. Bush, ___ U.S. ___, ___ _ ___, 128 S.Ct. 2229, 2275-2276, 171 L.Ed.2d 41 (2008). Pursuant to LCvR 40.6(a) and 40.5(e), all cases involving petitioners previously detained at Guantanamo Bay will be transferred from the Judge to whom they are assigned to the undersigned for the purpose of coordination and management.[1] The transferring Judge will retain the case for all other purposes. The undersigned will identify and delineate both procedural and substantive issues that are common to all or some of these cases and, to the extent possible, rule on procedural issues that are common to the cases.
Accordingly, it hereby is ORDERED that:
1. Counsel for the petitioners and the government each shall file one concise status report for each case identified above. The status report shall be due to be filed on or before 5:30 p.m. on Monday, July 14, 2008. The status report shall be no longer than five (5) pages single-spaced, albeit preferably shorter, and shall focus on pending issues and a proposed schedule to advance the proceedings in the respective *84 cases. Although the Court welcomes any comments that will assist the Court in determining the most efficient manner in which to proceed, ad hominem attacks on opposing parties or other such unproductive arguments shall be avoided. If applicable, counsel involved with multiple cases (versus multiple petitioners in a single case) may consolidate their cases solely for the purpose of submitting a single status report addressing all those cases, and shall be permitted five (5) pages for each of the cases (so, for example, if three cases are consolidated for the purpose of submitting a status report, the status report may be 15 pages long). Again, though, the Court prefers that the parties keep the status reports short, concise, and focused.
4. All future filings shall be captioned to identify the Miscellaneous Number established solely for the purpose of consolidating the proceedings before the undersigned as well as under the Civil Action Number originally assigned to the petition. Accordingly, the parties shall adhere to the above case-caption format for the purpose of filing all documents in these cases, although the only Civil Action Numbers that will be identified on any given filing will be the numbers applicable to that particular filing. For example, if the petitioner in Civil Action No. 09-0111 files a document that applies only to his case, the case caption should be formatted as follows, with the "XXX" representing the initials of the appropriate judge:
IN RE:
                               Misc. No. 08-(TFH)
PETITIONERS SEEKING HABEAS
CORPUS RELIEF IN RELATION TO   Civil Action No. 09-0111(XXX)
PRIOR DETENTIONS AT
GUANTANAMO BAY
If, however, a filing applies to all cases, then it shall be filed exactly as indicated in the caption above, which lists all applicable Civil Action Numbers as well as the required Miscellaneous Number. When filing a document by ECF, enter the Miscellaneous Number, a comma, and then the applicable Civil Action Number(s) to make sure the document appears in all the relevant case dockets. There should be no space after the comma and before the Civil Action Number(s) (i.e., enter the case numbers as, for example, "08mc123,09cv111,09cv1112").[2]
5. Pursuant to LCvR 5.1(b), counsel shall not direct correspondence to the undersigned. All communications with the Court shall be by motion or other such appropriate filing in accordance with the proper filing procedures.
*85 6. The Court expects professionalism, courtesy and civility to govern the parties' conduct at all times during these proceedings. Given counsels' competence and experience, the Court is confident that this objective will be accomplished without judicial intervention.
SO ORDERED.
NOTES
[1]  Excluded from reassignment are all cases over which Judge Richard J. Leon currently presides.
[2]  The parties are reminded that all documents must be filed by electronic means in compliance with LCvR 5.4, which addresses cases assigned to the Case Management/Electronic Case Management Filing System ("CM/ECF"). Parties may obtain a CM/ECF password from the Clerk of the Court. All attorneys who have entered an appearance in a case, or who will do so in the future, must provide an email address for the purpose of receiving notices of case filings. Absent registration of an email address, an attorney will not receive filing notices. Accordingly, if you did not receive an email notifying you about the issuance of this order (in other words, you received a copy of this order by mail or by forward from another attorney), you need to file a Notice of Appearance or Praecipe, as appropriate, identifying the email address at which you would like to receive notices of case filings.